Citation Nr: 1629790	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of a 40 percent rating for bilateral hearing loss for the period from May 1, 2010, to October 28, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision enacted the prior proposal to reduce the evaluation assigned to service-connected bilateral hearing loss from 40 percent to 10 percent, effective May 1, 2010.  

In July 2011, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In a June 2013 rating decision, the RO granted a 100 percent rating for bilateral hearing loss, effective from October 29, 2012.  The Veteran has continued his appeal for a restoration of a 40 percent rating for bilateral hearing loss for the period from May 1, 2010, to October 28, 2012.  

In January 2014, the Board remanded the claim for additional treatment records pertinent to the period in question.  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO reduced the rating for service-connected bilateral hearing loss from 40 percent to 10 percent, effective May 1, 2010.  The 40 percent rating had been in effect since April 22, 2008 (less than five years).  

2.  The pertinent medical evidence of record demonstrates actual improvement of the Veteran's bilateral hearing loss and was an adequate basis for reducing the 40 percent rating for this disability to 10 percent, for the period from May 1, 2010, to October 28, 2012.  


CONCLUSION OF LAW

The reduction of a 40 percent rating for bilateral hearing loss to 10 percent for the period from May 1, 2010, to October 28, 2012, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.321(b)(1), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by September 2009, October 2009, February 2013, and June 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  Pertinent to the case at hand, VA examinations were provided in September 2009 and April 2010.  Collectively, these reports addressed all functional impairment associated with the Veteran's hearing loss disability including the Veteran's lay statements regarding his hearing difficulties.  There is nothing in the record, other than testimony in 2011, to suggest that there was any inadequacy as to these audiometric reports.  The Veteran's history of hearing loss was noted, and the findings were reported in detail.  As these examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability, the examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015).  Also of record is a private audiogram from September 2011.  Review of this report does not provide all necessary results from audiometric testing that are necessary to properly rate the Veteran's hearing loss.  

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Laws and Regulations

The Veteran contends that the reduction of his bilateral hearing loss evaluation from 40 percent to 10 percent was improper for the period from May 1, 2010, to October 28, 2012.  He argues that a private audiological evaluation does not reflect an improvement in his condition.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.   

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (2015) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the factual propriety of the reduction.  

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344 (2015).  The provisions of 3.344(a) and (b) (2015) apply to ratings that have been continued for five years or more.  In the present case, the 40 percent evaluation had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) (2015) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2015).  

Specifically, 38 C.F.R. § 4.1 (2015) requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 (2015) establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 (2015) provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 (2015).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz ).  Essentially, the Veteran's average measured auditory acuity is cross-referenced with speech discrimination scores, under Table VI (or Table VIa), the end result being the assigned disability rating.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2015).  The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2015).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

According to 38 C.F.R. § 3.321(b)(1) (2015), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).


Background

In considering the history of the Veteran's hearing loss, the Board notes that the 40 percent disability rating, which he seeks to have restored, was awarded based on a June 2008 VA contract (QTC) examination.  

On that examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
65
65
65
LEFT

30
65
70
75

The average pure tone threshold loss in the right ear was 55 decibels and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 48 percent in the left ear.  These findings correspond to designations of Level VI in the right ear and VIII in the left ear and thereby a 40 percent rating under Table VI.  As a result, the RO's rating decision of June 2008 increased the evaluation from 0 percent to 40 percent effective April 22, 2008.  

The RO initially proposed the reduction from 40 percent to 10 percent for hearing loss in a November 2009 rating decision, based on a QTC September 2009 VA audiogram.  

At that time, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
80
80
75
LEFT

40
75
70
75

The average pure tone threshold loss in the right ear was reported as 70 decibels and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.  The Veteran reported he could not hear what is going on around him, so he must have everything repeated.  These findings correspond to designations of Level IV in the right ear and V in the left ear which computes to a 10 percent rating pursuant to Table VI.  As a result, the RO's rating decision of June 2008 increased from 0 percent to 40 percent effective April 22, 2008.  The proposed reduction was promulgated in a February 2010 rating decision.  

Additional audiogram was conducted in April 2010.  On that QVC evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
70
70
70
LEFT

40
70
70
75

The average pure tone threshold loss in the right ear was 62.5 decibels and 63.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  The Veteran reported it was impossible to have a conversation with anyone and he has to read lips most of the time.  The effect on the Veteran's occupation and daily activity was noted to be moderate.  These findings correspond to designations of Level V in the right ear and IV in the left ear which also computes to a 10 percent rating pursuant to Table VI.  As a result, the RO issued a May 2010 statement of the case (SOC) which confirmed the 10 percent rating in effect.  

At a July 2011 hearing, the Veteran and his wife testified in support of his claim.  It was contended that the 2009 audiogram was inadequate in that the audiologist who conducted the test was texting the whole time.  The Veteran's wife felt that the 2010 examination was a better examination in that the audiologist explained things better to her.  Moreover, she was asked questions pertaining to how well the Veteran could hear her in conversations.  

VA records dated in 2012 essentially show treatment for other conditions.  However, there was report of "HEARING EXAM: 2011."  

The record shows that the Veteran's hearing loss rating was increased to 100 percent in a June 2013 rating action based on VA QTC audiogram in March 2013.  

In a January 2014 remand decision, the claim was remanded to obtain any private or VA records dated between May 1, 2010, and October 28, 2012.  

Subsequently added to the record was a private audiometric examination and report from September 2011.  The examiner noted that the Veteran had a long history of bilateral hearing loss.  It was also noted that his hearing aids were not helping much.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
75
n/a
75
LEFT

50
80
n/a
85

The average pure tone threshold loss and speech recognition ability percentages were not provided.  

Analysis

The medical evidence shows that the Veteran's hearing loss disability actually improved from examination in June 2008 as evidenced in the above summarized VA examinations in September 2009 and April 2010.  Moreover, the private examination in 2011 showed similar pure tone threshold averages recorded as on the 2009 and 2010 audiometric tests, suggesting that his hearing acuity had not increased in severity.  It is noted that the 2011 report is of limited probative value, however, as audiologist did not provide pure tone threshold averages, decibel levels at 3000 Hz. or speech discrimination percentages.  While the Veteran and his wife have stated/testified that his disability rating should not have been reduced from 40 percent to 10 percent, the objective findings demonstrate that substantial hearing improvement was noted during the period in question.  See 38 C.F.R. §§ 4.2, 4.10 (2015); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Thus, the reduction from 40 to 10 percent for the period of May 1, 2010, to October 28, 2012, was proper.  The Veteran's and his wife's statements that his hearing had not improved during this period are not credible when compared to the objective medical findings dated during the period in question.  Further, there is no evidence demonstrating the Veteran's bilateral hearing loss is exceptional or unusual or that the rating criteria do not adequately compensation him during the period at issue.  His complaints of the need to ask speakers to repeat themselves or for him to read lips to understand speech are not unexpected.  Higher schedular ratings are provided for greater levels of hearing impairment.  Thus, during the period at issue, referral for extra-schedular consideration was not required.

For all the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for bilateral hearing loss from 40 to 0 percent for the period from May 1, 2010, to October 28, 2012, was proper.  


ORDER

Entitlement to restoration of a 40 percent rating for bilateral hearing loss for the period from May 1, 2010, to October 28, 2012, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


